0

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case E i | FE D

th”
ay

 

   

UNITED STATES DISTRICT COURT] JAN3.1 2020
SOUTHERN DISTRICT OF CALIFORNIA U.S, DISTRICT COURT

| SOUTHERN pistnier OF F CALIFORNIA
UNITED STATES OF AMERICA JUDGMENTIN A

 

 

 

 

Vv. "(For Offenses Committed On or After November 1, 1987)
OSCAR LOPEZ LOPEZ (1) Case Number: 19CR1 §74-CAB

ROXANA SANDOVAL, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

 

USM Number 74708298

oO -

THE DEFENDANT; .

pleaded guilty to count(s) =£ONE (1) OF THE ONE-COUNT INFORMATION

CO

was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense . Number(s)
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE . “1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
(1 The defendant has been found not guilty on count(s)
O Count(s) is dismissed on the motion of the United States.
Assessment : $100.00
{J Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.
[J  JVTA Assessment*: $

x

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine Li Forfeiture pursuant to order filed | , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name; residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 3 15030

Date Po estoy of Sentence

HON. Cathy oS Bencivengo
UNITED STATES DISTRICT JUDGE |

 
. tr
2 wee

AO 245B (CASD Rev. Vv 19) Judgment in a Criminal Case .

 

DEFENDANT: OSCAR LOPEZ LOPEZ ~ Judgment - Page 2 of 2
CASE NUMBER: 19CR1874-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
18 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS AND ANY
EDUCATIONAL AND/OR VOCATIONAL TRAINING AVAILABLE.

KO

i] - The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:.
Cl at __ AM, on

 

 

 

O as notified by the United States Marshal.
q The defendant must surrender for service of seritence at the institution designated by the Bureau of
Prisons:
CL] on or before .
Cl) as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant-delivered on to
at co , witha certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Hf

19CR1874-CAB
